DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed June 30, 2021.  Claims 1-10 and 12-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US 20120170284) in view of Chen (US 20180164409).
Re claim 1: Shedletsky teaches an electronic device (10) (see fig. 1-3, 7 and 8), comprising: a transparent member (14a); a scattering member (46) disposed under a portion of the transparent member (14a) to scatter light incident at a designated angle from an outside of the electronic device (10) through the transparent member (14a) (paragraph 62 and 63); a light receiving element (34/56) disposed under the portion and 

Re claim 5: Shedletsky as modified by Chen teaches the electronic device, wherein the scattering member (Shedletsky, 46) is disposed adjacent to the transparent member (Shedletsky, 14a) (Shedletsky, see fig. 3).
Re claim 8: Shedletsky as modified by Chen teaches the electronic device, further comprising a light absorbing member (Shedletsky, 42) disposed between the portion of the transparent member (Shedletsky, 14a) and the scattering member (Shedletsky, 46) to absorb at least part of light reflected by the scattering member (Shedletsky, 46) (Shedletsky, paragraph 44, fig. 3).
Re claim 9: Shedletsky as modified by Chen teaches the electronic device, wherein the light absorbing member (Shedletsky, 42) comprises a material to block visible light to reduce visibility of an inside of the transparent member while transmitting infrared (IR) light (Shedletsky, paragraph 44, fig. 3).
Re claim 12: Shedletsky as modified by Chen teaches the electronic device, further comprising: a first circuit board (Chen, 41); and a second circuit board (Chen, 
Re claim 16: Shedletsky teaches an electronic device (10) (see fig. 1-3, 7 and 8), comprising: a display (16/14); a bezel (12) formed to surround at least a portion of the display (16/14) (see fig. 1 and 2); a sensor module (60/38/62/42/44/46/34/14a) disposed in the bezel (12) (see fig. 1, 2 and 3), the sensor module (60/38/62/42/44/46/34) including a transparent member (14a/14) formed on an upper surface of the bezel (12) and at least one light receiving element (34) disposed under the transparent member (14a) (see fig. 2 and 3); a scattering member (46) disposed between the transparent member (14a) and the light receiving element (34) to scatter light coming from the outside of the electronic device (10) to the light receiving element (34) (paragraph 62 and 63); and a light absorbing member (42) to absorb the light reaching the light receiving element (paragraph 44), wherein the light absorbing member (32) is formed between the transparent member (14a) and the scattering member (46) (see fig. 3); and a connecting member (62) configured to maintain a predetermined distance between the light receiving clement (34/56) and the transparent member (14a) (see fig. 3, paragraph 48), but does not specifically teach a connecting member disposed under the light receiving element and configured to maintain the predetermined distance between the light receiving element and the transparent member. Chen teaches a connecting member (43) disposed under a light receiving element (4511 and 4311) and configured to maintain a predetermined distance between the light receiving element (4511 and 
Re claim 19: Shedletsky teaches a sensor module (fig. 1-3, 7 and 8), comprising: a housing (12) including a front surface that comprises at least one opening (front surface top portion of 12 holding 14, see fig. 1 and 2), a rear surface (rear surface is where elements 34 and 36 are located, see fig. 1 and 2), and a side surface (walls of 12 surrounding front and rear surface, see fig. 1 and 2) surrounding the front surface and the rear surface (see fig. 1 and 2); a transparent member (14/14a) disposed inside the housing to abut the front surface (see fig. 1 and 2); a scattering member (46) disposed under a portion of the transparent member (14a) corresponding to the at least one opening to scatter light incident at a designated angle from an outside of the sensor module through the opening (see fig. 1, 2 and 3); and a light receiving element (34/56) disposed under the at least one opening and configured to obtain light at least partially scattered by the scattering member (46) (see fig. 1-3, 7 and 8, paragraph 62 and 63); and a connecting member (62) configured to maintain a predetermined distance 
Re clan 20: Shedletsky as modified by Chen teaches the sensor module, further comprising a light absorbing member (Shedletsky, 42) disposed between the portion of the transparent member (Shedletsky, 14a) and the scattering member (Shedletsky, 46) to absorb at least part of light reflected by the scattering member (Shedletsky, paragraph 44, fig. 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US 20120170284) as modified by Chen (US 20180164409) as applied to claim 2 above, and further in view of Katagiri et al. (US 20150192717).
Re claim 3: Shedletsky as modified Chen teaches the electronic device, wherein the control circuit configured to determine a brightness of the incident light based on, at least, the scattered light obtained through the light receiving element (Shedletsky, 34/56) (Shedletsky, paragraph 30, 37, 39 and 49) and the light sensor can be used in a proximity sensor (Shedletsky, paragraphs 30 and 37), but does not specifically teach is configured to determine a degree of approach of the external object based on the brightness of the incident light. Katagiri teaches control circuit for a proximity sensor (20/21) with light scattering member (1/2) is configured to determine a degree of approach of an external object (H) based on the brightness of the incident light (paragraph 54) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light receiving element of the proximity sensor in Shedletsky as modified by Chen configured to determine a degree of approach of the external object based on the brightness of the incident light similar to Katagiri in order to determine when a user is near the electronic device then adjust the electronic device in a desired manner providing for user friendly electronic device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US 20120170284) as modified by Chen (US 20180164409) as applied to claim 2 above, and further in view of Ng et al. (US 20080199165).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US 20120170284) as modified by Chen (US 20180164409) as applied to claim 1 above, and further in view of Pope et al. (US 20130048837).
Re claim 6: Shedletsky as modified by Chen teaches the electronic device (Shedletsky, 10) (Shedletsky, see fig. 1-3, 7 and 8), comprising: the transparent member (Shedletsky, 14a); the scattering member (Shedletsky, 46) disposed under the .

Claims 7, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US 20120170284) as modified by Chen (US 20180164409) as applied to claims 1, 8 and 16 above, and further in view of Hamblin et al. (US 20080158173).
Re claim 7: Shedletsky as modified by Chen teaches wherein the scattering member includes an infrared ink (Shedletsky, 42) (Shedletsky, paragraph 44, fig. 3), but does not specifically teach a light transmittance not less than 1% and not more than 10% for a 550nm band of light. Hamblin teaches an infrared ink with a light transmittance not less than 1% and not more than 70% for a 550nm band of light (paragraph 14 and 37, visible light range is from 400nm — 700nm, this includes 550nm). lt would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the IR ink layer of the scattering member in Shedletsky as 
Re claim 10: Shedletsky as modified by Chen teaches wherein the scattering member includes an infrared ink (Shedletsky, 42) (Shedletsky, paragraph 44, fig. 3), but does not specifically teach a light transmittance more than 0% and not more than 7% for a 550nm band of light. Hamblin teaches an infrared ink with a light transmittance more than 0% and not more than 10% for a 550nm band of light (paragraph 14 and 37, visible light range is from 400nm-700nm, this includes 550nm). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the IR ink layer of the scattering member in Shedletsky as modified by Chen have a light transmittance mare than 0% and not more than 10% for a 550nim band of light similar to Hamblin in order to ensure the desired type of light makes it through the scattering member to the light receiving element providing for more accurate measurements in a desired wavelength range. Shedletsky as modified by Chen and Hamblin does not specifically teach not more than 7 percent, but Hamblin does teach an overlapping range from 5 percent to 10 percent. Without showing criticality of not more than 7 percent, one of ordinary skill in the art through routine optimization of the IR ink layer could control the percentage to not be more than 7 percent in order to ensure the desired type of light makes it through the scattering member to the light receiving element providing for more accurate measurements in a desired wavelength range (MPEP, 2144.05, l and IIA). It would have been obvious to one of ordinary skill in the art at the time the invention was 
Re claim 18: Shedletsky as modified by teaches wherein the light absorbing member (Shedletsky, 42) includes an infrared ink (Shedletsky, 42) (Shedletsky, paragraph 44, fig. 3), the light absorbing member (Shedletsky, 42) is formed corresponding to where the scattering member (46) to formed (see fig. 3), but does not specifically teach a light transmittance more than 0% and not more than 7% for a 550nm band of light. Hamblin teaches an infrared ink with a light transmittance more than 0% and not more than 10% for a 550nm band of light (paragraph 14 and 37, visible light range is from 400nm-700nm, this includes 550nm). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the IR ink layer of the scattering member in Shedletsky as modified by Chen have a light transmittance mare than 0% and not more than 10% for a 550nim band of light similar to Hamblin in order to ensure the desired type of light makes it through the scattering member to the light receiving element providing for more accurate measurements in a desired wavelength range. Shedletsky as modified by Chen and Hamblin does not specifically teach not more than 7 percent, but Hamblin does teach an overlapping range from 5 percent to 10 percent. Without showing criticality of not more than 7 percent, one of ordinary skill in the art through routine optimization of the IR ink layer could control the percentage to not be more than 7 percent in order to ensure the desired type of light .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US 20120170284) as modified by Chen (US 20180164409) as applied to claim 16 above, and further in view of Miyasaka (US 20170318239).
Re claim 17: Shedletsky as modified by Chen teaches the scattering member (Shedletsky, 46) disposed between the transparent member (Shedletsky, 14a) and the light receiving element (Shedletsky, 34) to scatter light coming from the outside of the electronic device (Shedletsky, 10) to the light receiving element (Shedletsky, 34) (Shedletsky, paragraph 62 and 63) and the scattering member (Shedletsky, 46) is formed under a portion of the transparent member (Shedletsky, 14a) (Shedletsky, see fig. 3), but does not specifically teach the scattering member includes a light transmittance not less than 1% and not more than 10% for a 550nm band of light. Miyasaka teaches an electronic device (fig. 7, 8A, 18 and 20), wherein: a scattering member (20, 30) that includes a light transmittance not less than 1% and not more than 10% for a 550nm band of light (see fig. 20, Examples 1, 2 and 3, scattering members .

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 13, the prior art of record individually or in combination fails to teach the electronic device of claims 12 and 1 as claimed, more specifically in combination with wherein the connecting member is a C-clip comprising a first side contacting the first circuit board and a second side contacting the second circuit board.
Claims 14 and 15 are objected to because of their dependency on claim 13. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-20 have been considered but are moot in view of new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878